      Case 1:19-cv-05960-NRB Document 91 Filed 11/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
BARBARA STEWART,

                   Plaintiff,

           - against -
                                                          MEMORANDUM AND ORDER
MICHELE STEWART,                                           19 Civ. 5960 (NRB)

               Defendant.
-------------------------------------X
MICHELE STEWART,

                   Counterclaim Plaintiff,

           - against -

BARBARA STEWART,

               Counterclaim Defendant.
-------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     The   Court    has   considered       the   latest   round   of   letters

addressing the sufficiency of William P. Stewart III ("Tres")'s

response to defendant's document subpoena. The defendant now seeks

leave to file a new motion to compel based upon its receipt of

certain documents from the plaintiff.             See ECF Nos. 88-90.       As

defendant acknowledges, she previously moved to hold Tres in

contempt, ECF No. 66, which motion was denied by the Court with

the condition that Tres utilize certain search terms and confirm

whether he located responsive documents to those terms, ECF No.




                                       1
         Case 1:19-cv-05960-NRB Document 91 Filed 11/16/20 Page 2 of 2



76.   Tres submitted an affidavit attesting to his compliance with

the Court's conditions.       See ECF No. 82.

      None of the documents upon which defendant predicates this

request to move to compel support defendant's suggestion that Tres

failed to comply with the Court's conditions or that he has

retained his side of the 2012-2015 exchanges.           Defendant's regret

that she didn't seek in the context of the contempt motion to

expand the Court's search terms is not a basis to require a third

party to do a third search.

      This is particularly the case where there is another source

of documentation which is likely to be more fruitful, namely,

defendant's subpoena served on plaintiff's ex-husband a year ago.

There is a certain irony in the defendant's numerous efforts to

obtain documents from her ex-husband despite no apparent urgency

to obtain a response to a year-old subpoena to her former father-

in-law who was directly involved in the formation of the key entity

at the center of this litigation.

      This memorandum resolves the application in ECF No. 88.

      SO ORDERED.

Dated:       New York, New York
             November 13, 2020

                                          ____________________________
                                          NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                      2
